Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 20-32:  The prior art did not teach or suggest a method of creating a desired spray pattern in a spray system as claimed by the applicant, specifically a method comprising the steps of providing a nozzle for placement into the aperture, wherein the tab provides a rigid mount for the coupling of the nozzle with the registration plate; providing a fluid source in fluid communication with the nozzle, whereby a fluid passes from the fluid source to the nozzle and sprays therefrom; and reorienting the tab to alter a spray pattern of the nozzle thereby creating the desired spray pattern in the spray system, together in combination with the other method steps and claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 33 and 34:  The prior art did not teach or suggest a method for a spray system as claimed by the applicant, specifically a method comprising the steps of coupling a registration plate with the motion inducer; coupling first and second nozzles with the registration plate; mounting a first flow control unit on the second frame; fluidly coupling the first flow control unit with a fluid source and the first and second nozzles; delivering a fluid from the fluid source to the first and second nozzles when the first flow control unit is in an on position; ceasing delivery of the fluid from the fluid source when the first flow control unit is in an off position; inducing motion to the registration plate during the delivery of fluid to the first and second nozzles by the first flow control unit to create droplet separation as the fluid exits the first and second nozzles; and isolating the first flow control unit from the motion induced to the registration plate due to the mounting of the first flow control unit on the second frame, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752